*564ORDER
This case is resubmitted as of May 22, 2001.
SUPPLEMENTAL MEMORANDUM **
We earlier issued a memorandum disposition, filed November 29, 1999, in which we affirmed that “portion of the district court’s order finding no coverage under either the business pursuits or professional services exclusions of the Blue Ridge homeowner’s policy and that the $300,000 settlement was reasonable .... ” At the same time, we certified to the Supreme Court of California the following question:
Whether an insurer defending a personal injury suit under a reservation of rights may recover settlement payments made over the objection of the insured when it is later determined that the underlying claims are not covered under the policy.
Blue Ridge Ins. Co. v. Jacobsen, 197 F.3d 1008, 1009 (9th Cir.1999). The Supreme Court of California accepted certification. On May 10, 2001 the court issued an opinion answering the certified question in the affirmative and concluding that, under such circumstances, “an insurer may be reimbursed for a reasonable settlement payment made over the objection of its insureds.” Blue Ridge Ins. Co. v. Jacobsen, 25 Cal.4th 489, 492-493, 106 Cal.Rptr.2d 535, 22 P.3d 313 (2001). In view of the response from the Supreme Court of California, we affirm the district court’s summary judgment granting Blue Ridge Insurance Company reimbursement in the sum of $300,000. We also affirm the district court’s judgment in all other respects, including the dismissal of the Jacobsens’ counterclaims.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.